Opinión disidente del
Juez Asociado Señor Negrón García.
Deferencialmente, no podemos estar conformes con des-cartar el requisito de identidad de partes a base de un enfoque de otras jurisdicciones que abiertamente la han abandonado. En nuestro entorno jurídico, se trata de un ingrediente indispensable de la doctrina de cosa juzgada.
En A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753 (1981), aclaramos que el impedimento colateral por senten-cia es una modalidad de la cosa juzgada en la que no re-sulta necesaria la identidad de causas. Allí expresamos que el impedimento colateral “surte efectos cuando un he-cho esencial para el pronunciamiento de una sentencia se *896dilucida y determina mediante una sentencia válida y final. Como resultado, tal determinación es concluyente en un segundo pleito entre las mismas partes, aunque estén envueltas causas de acción distintas”. íd., pág. 762. Vemos, pues, que la identidad de partes ha de estar presente para que pueda prevalecer el impedimento colateral por senten-cia en un pleito.
No existe en este caso identidad de partes. La opinión mayoritaria pretende crear una excepción confiriéndole efecto concluyente, en cuanto a la intencionalidad de la conducta, a la determinación de culpabilidad por el delito de incendio en un proceso penal, para fines del reclamo que pueda hacer el convicto a su aseguradora por las pérdidas ocasionadas en el siniestro. Fundamenta esta excepción en consideraciones de política pública; específicamente, “evi-tar que las personas se lucren, mediante el contrato de seguro, de actividad delictiva como la del caso de autos”. Opinión mayoritaria, pág. 894. Se intenta así limitar esta desviación de la norma a casos en los que el demandante le reclama a una aseguradora por el resultado de actuaciones delictivas por las que ha sido declarado culpable. No coincidimos. No vemos fundamento para la excepción y, de acogerla, tampoco encontramos justificación alguna para limitar sus efectos de excepción a este tipo de casos. Por el contrario, por imperativo decisorio, tendría que extenderse a otros delitos revestidos de política pública como serían los delitos contra la vida e integridad humana, contra el erario, contra la propiedad privada, contra la función judicial, etc.
H-i
La opinión mayoritaria invoca jurisdicciones norteame-ricanas que han permitido la aplicación del impedimento colateral por sentencia penal en pleitos civiles similares al de autos. No obstante, pasa por alto el hecho de que en la *897mayoría de estas jurisdicciones no se ha circunscrito dicha aplicación a ese tipo de casos. Por el contrario, se ha revo-cado expresa y totalmente la doctrina como requisito de la aplicación del impedimento colateral por sentencia de un pleito criminal a uno civil. (1) Esta es también la situación en España, donde se ha declarado reiteradamente que los hechos que dan base a una sentencia penal tienen fuerza vinculante para los tribunales civiles.(2)
Es de notar que algunas de estas jurisdicciones han re-currido a dar efecto concluyente a las sentencias penales por ser inadmisibles en el pleito civil las determinaciones fácticas recaídas en él foro penal. (3) Tal distinción es crucial en Puerto Rico pues, distinto a esas jurisdicciones, desde Toro Lugo v. Ortiz Martínez, 105 D.P.R. 229, 231 (1976), en adelante establecimos que “[l]os hechos probados en una causa penal, aún cuando no son concluyentes al punto de excluir su relitigación en la acción civil de daños y peijui-cios originada de aquéllos, constituyen evidencia prima fa-cie de su existencia, admisible en el pleito civil”. En virtud de esta norma vigente, la parte para quien resulte adversa la prueba podía alegar su insuficiencia o controvertirla con *898otra prueba. Los pronunciamientos de Toro Lugo v. Ortiz Martínez, supra, subsanaron el contrasentido de que una sala de justicia ignorara por completo los procedimientos habidos en otra sala, relativos al mismo evento o hecho litigioso, sin que se infringiera la clásica independencia de las esferas penal y civil. Sobre el peso del fallo condenato-rio en el caso civil, sentenciamos: “Al admitir evidencia del fallo recaído en el caso criminal se acelera la provisión de remedio, se amplía el conjunto de elementos factuales en que ha de basar sus determinaciones el juez de lo civil (Escolio omitido.) Id., pág. 235. Estos pronunciamientos fueron realizados posteriormente e incorporados en la Re-gla 65(V) de Evidencia, 32 L.RR.A. Ap. IV, que expresa-mente visualiza que la sentencia criminal por delito grave sea admisible en pleito civil para probar cualquier hecho esencial que sostenga la sentencia de convicción.
l-H
Concurrimos con el criterio del Juez Asociado Señor Fuster Berlingeri de que no corresponde a este Foro alte-rar doctrinas de fuerte arraigo fundamentadas en derecho estatuido sin que existan circunstancias particulares que lo hagan necesario. Es la Asamblea Legislativa la llamada a eliminar, añadir o variar estas normas tan fundamenta-les para pilares de nuestro ordenamiento como son la se-paración de las esferas penal y civil.

 Así en Hopps v. Utica Mut. Ins. Co., 506 A.2d 294 (1985), el Tribunal Supremo de New Hampshire resolvió llanamente que la determinación en un procedi-miento criminal anterior constituye cosa juzgada para aquel que fue parte en esa acción criminal.
Eagle, Star and British Dominions Ins. Co. v. Heller, 140 S.E. 314 (1927) —Tribunal Supremo de Virginia— expresó su incapacidad para entender por qué la con-vicción de un acusado que ha tenido “su día en corte” no ata al convicto a dicho resultado o por lo menos tiene algún efecto en su contra.
En Aetna Cas. & Sur. Co. v. Niziolek, 481 N.E.2d 1356 (1985), el Tribunal Supremo de Massachusetts sentenció que una parte en una acción civil puede invocar impedimento colateral por sentencia penal contra un acusado para evitar que se relitigue aquello que fue determinado por una sala penal.


 Es de notar que la Sentencia del Tribunal Supremo español de 16 de abril de 1969 Núm. 2080, XXXVI Repertorio de Jurisprudencia 1482, citada en la opinión mayoritaria trata sobre impugnación de filiación, tema al cual se le ha aplicado tradicionalmente la doctrina de cosa juzgada independientemente de la diversidad de foros/


 Por ejemplo, en Imperial Kosher Cater v. Traveler’s Indem., 252 N.W.2d 509 (1977), y en Eagle, Star and British Dominions Ins. Co. v. Heller, supra, la sentencia condenatoria contra un acusado en un procedimiento penal no era admisible como evidencia en contra de éste en un pleito civil posterior.